     Case 2:21-cv-00027-WBS-CKD Document 14 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT ALAN GIBBS,                                 No. 2:21-cv-0027 WBS CKD P
12                      Petitioner,
13           v.                                         ORDER
14   SHASTA COUNTY SUPERIOR COURT,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 31, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
     Case 2:21-cv-00027-WBS-CKD Document 14 Filed 04/21/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations issued March 31, 2021 are ADOPTED in full;

 3           2. Petitioner’s petition for a writ of habeas corpus is dismissed for failure to exhaust state

 4              court remedies;

 5           3. This case is closed; and

 6           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8   Dated: April 20, 2021

 9

10

11

12

13   gibb0027.jo

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
